As filed with the Securities and Exchange Commission on February 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22592 DoubleLine Opportunistic Credit Fund (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Capital LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. DoubleLine Opportunistic Credit Fund Schedule of Investments December 31, 2012 (Unaudited) Principal Amount / Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 0.9% Canyon Capital Ltd, Series 2012-1A-C % # ^ 01/15/2024 Finn Square Ltd, Series 2012-1A-B1 % # ^ 12/24/2023 Finn Square Ltd, Series 2012-1A-C % # ^ 12/24/2023 LCM LP, Series 11A-INC % # ^@ 04/19/2022 Total Collateralized Loan Obligations (Cost $3,344,791) Non-Agency Commercial Mortgage Backed Obligations - 1.4% JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2012-CBX-XA % # I/O 06/15/2045 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $4,826,637) Non-Agency Residential Collateralized Mortgage Obligations - 54.1% Adjustable Rate Mortgage Trust, Series 2006-1-2A1 % # 03/25/2036 Banc of America Alternative Loan Trust, Series 2005-8-2CB1 % 09/25/2035 Banc of America Funding Corporation, Series 2006-A-4A1 % # 02/20/2036 BCAP LLC Trust, Series 2010-RR6-2216 % # ^ 06/26/2036 BCAP LLC Trust, Series 2010-RR6-6A2 % # ^ 07/26/2037 Chaseflex Trust, Series 2007-1-1A1 % 02/25/2037 Citicorp Mortgage Securities, Inc., Series 2006-2-IA14 % 04/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-8-A4 % # ^I/F 10/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2010-9-3A7 % ^ 01/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-9-4A3 % # ^ 09/25/2035 Citimortgage Alternative Loan Trust, Series 2007-A4-IA6 % 04/25/2037 Citimortgage Alternative Loan Trust, Series 2007-A6-IA16 % 06/25/2037 Countrywide Alternative Loan Trust, Series 2005-85CB-2A5 % # 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-85CB-2A6 % #I/F 02/25/2036 Countrywide Home Loans, Series 2006-HYB1-3A1 % # 03/20/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-5-3A3 % 06/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-2A1 % 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-6A14 % 11/25/2036 First Horizon Asset Securities, Inc., Series 2007-AR3-2A2 % # 11/25/2037 GSAA Home Equity Trust, Series 2007-8-A2 % # 08/25/2037 Indymac Mortgage Loan Trust, Series 2005-AR1-2A1 % # 11/25/2035 Indymac Mortgage Loan Trust, Series 2005-AR23-6A1 % # 11/25/2035 Indymac Mortgage Loan Trust, Series 2007-FLX1-A2 % # 02/25/2037 JP Morgan Alternative Loan Trust, Series 2006-S1-2A5 % 02/25/2021 JP Morgan Resecuritization Trust, Series 2011-1-1A10 % # ^ 12/26/2036 JP Morgan Resecuritization Trust, Series 2011-1-2A10 % # ^ 06/26/2037 Lehman Mortgage Trust, Series 2007-10-1A1 % 01/25/2038 Lehman Mortgage Trust, Series 2007-4-1A3 % 05/25/2037 Lehman XS Trust, Series 2005-2-1A2 % # 08/25/2035 MASTR Asset Securitization Trust, Series 2007-2-A3 % 01/25/2038 Nomura Resecuritization Trust, Series 2010-2RA-A2 % ^ 01/26/2036 RBSGC Structured Trust, Series 2008-B-A1 % ^ 06/25/2037 Residential Accredit Loans, Inc., Series 2005-AS14-3A1 % 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A3 % 09/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A1 % 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A3 % 06/25/2036 Residential Accredit Loans, Inc., Series 2007-QS1-1A1 % 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A1 % 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A1 % # 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A102 % 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A2 % #I/F 04/25/2037 Residential Asset Securities Corporation, Series 2006-EMX2-A2 % # 02/25/2036 Residential Asset Securities Corporation, Series 2006-EMX6-A3 % # 07/25/2036 Residential Asset Securitization Trust, Series 2006-A6-1A12 % #I/F I/O 07/25/2036 Residential Asset Securitization Trust, Series 2006-A6-1A9 % 07/25/2036 Residential Asset Securitization Trust, Series 2007-A2-1A2 % 04/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A1 % 07/25/2037 Residential Asset Securitization Trust, Series 2007-A8-1A3 % 08/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 % 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S6-1A10 % 06/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1-2A2 % # 02/25/2036 Structured Asset Securities Corporation, Series 2005-11H-A3 % 06/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A4 % # 10/25/2036 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $176,642,826) US Government / Agency Mortgage Backed Obligations - 35.7% Federal Home Loan Mortgage Corporation, Series 3211-SI % #I/F I/O 09/15/2036 Federal Home Loan Mortgage Corporation, Series 3236-ES % #I/F I/O 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3292-SD % #I/F I/O 03/15/2037 Federal Home Loan Mortgage Corporation, Series 3314-SH % #I/F I/O 11/15/2036 Federal Home Loan Mortgage Corporation, Series 3317-DS % #I/F 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3330-KS % #I/F I/O 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3339-AI % #I/F I/O 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3339-TI % #I/F I/O 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3374-SD % #I/F I/O 10/15/2037 Federal Home Loan Mortgage Corporation, Series 3382-SU % #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3423-GS % #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3508-PS % #I/F I/O 02/15/2039 Federal Home Loan Mortgage Corporation, Series 3725-CS % #I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3728-SV % #I/F I/O 09/15/2040 Federal Home Loan Mortgage Corporation, Series 3815-ST % #I/F I/O 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3905-SC % #I/F 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3924-SJ % #I/F I/O 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3997-LZ % 02/15/2042 Federal Home Loan Mortgage Corporation, Series 3998-AZ % 02/15/2042 Federal Home Loan Mortgage Corporation, Series 4003-ST % #I/F 11/15/2041 Federal Home Loan Mortgage Corporation, Series 4011-S % #I/F 03/15/2042 Federal Home Loan Mortgage Corporation, Series 4057-ZA % 06/15/2042 Federal Home Loan Mortgage Corporation, Series 4084-TZ % 07/15/2042 Federal National Mortgage Association, Series 2005-104-SI % #I/F I/O 12/25/2033 Federal National Mortgage Association, Series 2005-72-WS % #I/F I/O 08/25/2035 Federal National Mortgage Association, Series 2006-117-SQ % #I/F I/O 12/25/2036 Federal National Mortgage Association, Series 2006-119-HS % #I/F I/O 12/25/2036 Federal National Mortgage Association, Series 2007-20-S % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-21-SD % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2007-30-IE % #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-40-SA % #I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-48-SE % #I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-64-LI % #I/F I/O 07/25/2037 Federal National Mortgage Association, Series 2007-68-SA % #I/F I/O 07/25/2037 Federal National Mortgage Association, Series 2008-5-GS % #I/F I/O 02/25/2038 Federal National Mortgage Association, Series 2008-68-SB % #I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2009-111-SE % #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-12-CI % #I/F I/O 03/25/2036 Federal National Mortgage Association, Series 2009-26-SM % #I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2009-47-SA % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-48-WS % #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-67-SA % #I/F I/O 07/25/2037 Federal National Mortgage Association, Series 2009-87-SA % #I/F I/O 11/25/2049 Federal National Mortgage Association, Series 2009-91-SD % #I/F I/O 11/25/2039 Federal National Mortgage Association, Series 2010-115-SD % #I/F I/O 11/25/2039 Federal National Mortgage Association, Series 2010-11-SC % #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-15-SL % #I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-19-AI % I/O 08/25/2037 Federal National Mortgage Association, Series 2010-19-SA % #I/F I/O 03/25/2050 Federal National Mortgage Association, Series 2010-31-SB % #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-39-SL % #I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2010-40-EI % I/O 05/25/2024 Federal National Mortgage Association, Series 2010-8-US % #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-9-GS % #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2011-114-S % #I/F I/O 09/25/2039 Federal National Mortgage Association, Series 2011-146-US % #I/F 01/25/2042 Federal National Mortgage Association, Series 2011-40-SA % #I/F 09/25/2040 Federal National Mortgage Association, Series 2011-55-BZ % 06/25/2041 Federal National Mortgage Association, Series 2011-58-SA % #I/F I/O 07/25/2041 Federal National Mortgage Association, Series 2011-5-PS % #I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-15-PZ % 03/25/2042 Federal National Mortgage Association, Series 2012-16-BS % #I/F 03/25/2042 Federal National Mortgage Association, Series 2012-22-AZ % 03/25/2042 Federal National Mortgage Association, Series 2012-29-SG % #I/F I/O 04/25/2042 Federal National Mortgage Association, Series 2012-50-ST % #I/F 05/25/2042 Federal National Mortgage Association, Series 2012-55-SC % #I/F 05/25/2042 Federal National Mortgage Association, Series 2012-82-SC % #I/F 08/25/2042 Federal National Mortgage Association, Series 374-19 % I/O 09/01/2036 Government National Mortgage Association, Series 2009-104-SD % #I/F I/O 11/16/2039 Government National Mortgage Association, Series 2010-98-IA %
